Citation Nr: 0608213	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  04-05 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for aortic stenosis 
with coronary artery disease on a secondary basis.

2.  Entitlement to a disability rating in excess of 20 
percent for fibromyalgia.

3.  Entitlement to a disability rating in excess of 20 
percent for degenerative arthritis of the left ankle.

4.  Entitlement to a disability rating in excess of 10 
percent for degenerative arthritis of the right knee.

5.  Entitlement to a disability rating in excess of 10 
percent for degenerative arthritis of the left knee.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to March 
1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

In December 2005, the veteran testified at a video conference 
hearing at the RO in Providence, Rhode Island, before the 
undersigned Acting Veterans Law Judge.  A transcript of that 
hearing has been associated with his claims folders.

The issue of entitlement to service connection for aortic 
stenosis with coronary artery disease was initially denied as 
not well-grounded in a September 2000 rating decision.  
Thereafter, pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106- 475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (Nov. 9, 2000), the RO undertook 
readjudication of the issue.  If a claim that was denied as 
not well grounded between July 14, 1999, and November 9, 
2000, is reconsidered de novo in light of the enactment of 
the VCAA, the claim is re-adjudicated "as if the denial or 
dismissal had not been made."  Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  Although the issue has frequently been identified as 
whether new and material evidence has been submitted to 
reopen the previously denied claim, it is clear from a review 
of the statement of the case that the claim was appropriately 
decided on the merits.  Therefore, the issue in appellate 
status is properly identified on the title page of this 
decision.

The issues of entitlement to increased disability ratings for 
fibromyalgia, left ankle degenerative arthritis and 
degenerative arthritis of both knees are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


REMAND

The veteran claims that he has a heart disability due to his 
service-connected arthritis and/or fibromyalgia.  In November 
2002, the veteran was underwent VA examination which included 
an opinion regarding the etiology of his current heart 
disability.  The veteran argues that the opinion is 
inadequate as the examiner did not have access to his claims 
file.  The November 2002 examination report shows that the 
examiner review some of the veteran's VA records.  As there 
is no indication that all pertinent records were available 
for the examiner's review, the Board finds that the veteran 
should be scheduled for another VA examination to include an 
opinion.

During his December 2005 Board hearing, the veteran contended 
that his service-connected disabilities had worsened since 
his most recent VA compensation examination in 2002.  The 
VCAA requires VA to provide a medical examination or obtain a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  The Board is of 
the opinion that the veteran should be provided the 
appropriate VA examinations with adequate assessment of all 
symptoms associated with his service-connected fibromyalgia 
and degenerative arthritis of both knees and of the left 
ankle.  The orthopedic examiner should provide adequate 
assessment of functional limitation as a result of pain or 
painful motion, to include functional loss during flare-ups 
and associated with his degenerative arthritis of the left 
and right knees and of the left ankle.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

Likewise, the veteran also testified that he received ongoing 
VA treatment for his service-connected disabilities since the 
most recent VA compensation examination.  
The Board notes that the veteran's most recent VA treatment 
records are dated in May 2003.  Copies of any available VA 
records subsequent to that time need to be obtained and 
incorporated in the claims file.  It is important to note 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  These treatment records should be associated 
with the claims file.  38 U.S.C. § 5103A (West 2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  The Board finds that these 
principles are applicable to the veteran's claims for 
increased initial disability ratings and the claim of service 
connection.  The evidence does not show that the veteran was 
provided notice of the type of evidence necessary as it 
pertains to the assignment of disability ratings or the 
assignment of an effective date.  Therefore, this case must 
also be remanded for proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Under the circumstances, the Board is of the opinion that 
further development is required prior to adjudication of the 
instant claims.  Accordingly, this case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  Schedule the veteran for a 
cardiovascular VA examination for the 
purpose of determining the nature and 
etiology of the veteran's current heart 
disability.  The examiner should 
specifically state whether the veteran's 
current heart disability is due to 
service or to any of his service-
connected disabilities, to specifically 
include fibromyalgia and/or arthritis.

3.  Thereafter, the RO should arrange for 
the veteran to undergo appropriate VA 
examinations to determine the current 
severity of the veteran's service-
connected fibromyalgia and degenerative 
arthritis of the left and right knees and 
of the left ankle.  All indicated studies 
should be performed, and all clinical 
findings should be reported in detail.  
Based on the examinations and a review of 
the record: 

      The examiner evaluating the current 
severity of the veteran's fibromyalgia 
should address the following:
      
      a)  Describe all symptomatology due 
to the veteran's service-connected 
fibromyalgia.
      
      b)  Identify the specific areas 
affected by fibromyalgia.  In this 
regard, the examiner should note that the 
veteran has been diagnosed as having 
degenerative arthritis of the lumbar 
spine, left ankle, and both knees.
      
      c)  State whether the veteran's 
fibromyalgia is widespread and manifested 
by tender points, sleep disturbance, 
stiffness, paresthesias, headache, 
irritable bowel symptoms, depression, 
anxiety or Raynaud's-like symptoms.
      
The orthopedic examiner evaluating the 
current severity of the veteran's 
degenerative arthritis of the left ankle 
and both knees should conduct such tests 
as he/she deems necessary.  All findings 
should be reported in detail.  The 
examiner should specifically address the 
following:

      a)  Report the veteran's range of 
motion of the knees and left ankle in 
degrees.  

      b)  State whether there is objective 
evidence of lateral instability or 
subluxation of the right and left knees 
and if so, the degree of such instability 
and/or subluxation should be discussed.

      c)  State whether the right and/or 
left knee, as well as the left ankle 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service connected 
degenerative arthritis of the left ankle 
and of both the left and right knees and, 
if feasible, these determinations should 
be expressed in terms of the degree of 
additional range of motion loss due to any 
weakened movement, excess fatigability, or 
incoordination.

      d)  Give an opinion as to whether 
pain could significantly limit functional 
ability during flare-ups or when the right 
knee, left knee, and/or left ankle is used 
repeatedly over a period of time.  This 
determination should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.
      
      The veteran's claims files, 
including a copy of this remand, should 
be made available to the examiner for 
review.  The examination reports should 
reflect whether the examiner(s) reviewed 
the veteran's medical records in 
conjunction with the examination(s).

      The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claims.

5.  Thereafter, the RO should 
readjudicate the veteran's claim of 
service connection for aortic stenosis 
with coronary artery disease and the 
claims for increased ratings for 
fibromyalgia, left ankle degenerative 
arthritis and for right and left knee 
degenerative arthritis.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
November 2003 statement of the case.  An 
appropriate period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals



 
 
 
 

